3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 13, 14, 17, 18, 20,, 27, 28, 30-32, 35-38, 40, 42-44, 51, 52, 54-56, 59 and 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2021/0019489).
	In regard to claims 1, 19 and 37, Cho et al. teach an electronic circuit, adapted to drive a panel comprising touch sensors and fingerprint sensors, the electronic circuit comprising: a first circuit, configured to receive touch sensing signals from the touch sensors (element 700); a second circuit, configured to receive fingerprint sensing signals corresponding to at least one fingerprint image from the fingerprint sensors via fingerprint sensing lines (element 622); and a control circuit, configured to determine a touch area according to the touch sensing signals and select a part of the fingerprint sensing lines to form a fingerprint sensing zone for a fingerprint sensing operation according to the determined touch area (elements 700, 613 and 620, paragraphs 264 and 265. The touch controller sends the information to fingerprint controllers), wherein each of the fingerprint sensing lines is selectable to be a boundary of the fingerprint sensing zone (fig. 12 and paragraph 270).
	In regard to claims 2 and 38, Cho et al. teach a switch circuit, coupled to the fingerprint sensing lines and configured to receive the fingerprint sensing signals from the fingerprint sensing lines (element 621), wherein the control circuit controls the switch circuit to select the part of the fingerprint sensing lines for the fingerprint sensing operation (element 621 and paragraph 269, sensing controller switches on/off sensors as needed), wherein the second circuit comprises a plurality of fingerprint sensing channels 
	In regard to claims 9, 27 and 51, Cho et al. teach wherein the determined touch area comprises a center line, and a middle fingerprint sensing line of the part of the fingerprint sensing lines is located on or near to the center line of the determined touch area (fig. 12, area XY. The middle of that area is the middle of the touched area. The touched area is the finger area).
	In regard to claims 10, 28 and 52, Cho et al. teach wherein the fingerprint sensing signals carried on the part of the fingerprint sensing lines are read out by the second circuit at a time (element 600 reads out the fingerprint information).
	In regard to claims 12 and 30, Cho et al. teach wherein the fingerprint sensors are controlled by fingerprint scan lines, and the control circuit is further configured to select a part of the fingerprint scan lines for the fingerprint sensing operation according to the determined touch area (paragraph 270).
	In regard to claims 13, 31 and 55 Cho et al. teach wherein the control circuit controls the second circuit to sense a plurality of fingerprint images via the same part of the fingerprint scan lines (fig. 8, each time the scan is done is a new fingerprint image).
	In regard to claims 14, 32 and 56, Cho et al. teach wherein the control circuit controls the second circuit to sense a plurality of fingerprint images via different parts of the fingerprint scan lines (elements 622 each sense a different fingerprint sensor).
	In regard to claims 17, 35 and 59, Cho et al. teach wherein the fingerprint sensing zone covers at least a portion of the at least one fingerprint image comprising sufficient fingerprint features for fingerprint identification (paragraph 292).
	In regard to claims 18, 36 and 60, Cho et al. teach wherein the fingerprint sensing zone covers a full range of the at least one fingerprint image (fig. 12, area XY is the entire touched region of the user).
	In regard to claim 20, Cho et al. teach wherein the electronic circuit further comprises: a first circuit, configured to receive the touch sensing signals from the touch sensors (element 700); a second circuit, configured to receive the fingerprint sensing signals from the fingerprint sensors via the fingerprint sensing lines (elements 622); and a switch circuit, coupled to the fingerprint sensing lines and configured to receive the fingerprint sensing signals from the fingerprint sensing lines (element 621), wherein the 
	In regard to claims 40 and 54, Cho et al. teach wherein the fingerprint sensors are further coupled to fingerprint scan lines (fig. 6), the method further comprising: selecting a part of the fingerprint scan lines for the fingerprint sensing operation according to the determined touch area (fig. 12 area XY).
	In regard to claim 42, Cho et al. teach an electronic circuit, comprising: a touch control circuit, configured to receive touch sensing signals from a panel and determine a touch area according to the touch sensing signals (element 700); a fingerprint sensing circuit, configured to receive fingerprint sensing signals corresponding to at least one fingerprint image from fingerprint sensors disposed in the panel via fingerprint sensing lines (element 622); and a switch circuit, coupled to the fingerprint sensing circuit and configured to be coupled to a part of the fingerprint sensing lines that is selected to form a fingerprint sensing zone for a fingerprint sensing operation according to the determined touch area, wherein each of the fingerprint sensing lines is selectable to be a boundary of the fingerprint sensing zone (element 621 switches on/off elements 622).
	In regard to claim 43, Cho et al. teach wherein the touch control circuit controls the switch circuit to select the part of the fingerprint sensing lines to form the fingerprint sensing zone for the fingerprint sensing operation according to the determined touch area (paragraphs 264 and 265. The touch controller sends the information to fingerprint controllers).
	In regard to claim 44, Cho et al. teach wherein the fingerprint sensing circuit comprises a plurality of fingerprint sensing channels coupled to the switch circuit, and the fingerprint sensing channels receive the fingerprint sensing signals from the part of the fingerprint sensing lines (lines SL1 connected to elements 622. Channels are inside element 620).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 11, 21-23, 29, 39, 45-47 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Kim et al. (US 2020/0241722).
In regard to claims 3, 21 and 45, Cho et al. teach all the elements of claim 3 except wherein a number of the fingerprint sensing lines is larger than a number of the fingerprint sensing channels (Cho et al. teach the same number of sensing lines and channels).
Kim et al. teach wherein a number of the fingerprint sensing lines is larger than a number of the fingerprint sensing channels (fig. 4 element 133 and paragraph 63, one sensing receiving circuit per group).
The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the grouped sensing lines of Kim et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the grouped sensing lines of Kim et al. because activating only a single group of sensors would reduce noise.
In regard to claims 4, 22 and 46, Kim et al. teach wherein the switch circuit comprises a plurality of switches, the control circuit controls the switch circuit to turn on a part of the plurality of switches corresponding to the part of the fingerprint sensing lines to establish coupling between the part of the fingerprint sensing lines and the fingerprint sensing channels for the fingerprint sensing operation (fig. 4 and paragraph 63. Each sensing group has a touch receiving circuit 133. The receiving circuit activates only the switches being used at that time).
In regard to claims 5, 23, 39 and 47, Kim et al. teach wherein the control circuit controls the switch circuit to turn off the rest of the plurality of switches corresponding to the rest of the fingerprint sensing lines that is not selected (paragraph 64, disconnect in second control circuit).
In regard to claims 11, 29 and 53, Kim et al. teach wherein the control circuit controls the second circuit to sense a plurality of fingerprint images, and the fingerprint sensing channels are grouped into a .
Claims 6-8, 24-26 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Djordjev et al. (US 2014/0354596).
	In regard to claims 6, 24 and 48, Cho et al. teach all the elements of claim 6 except wherein the electronic circuit is implemented in a single semiconductor chip.
	Djordjev et al. teach wherein the electronic circuit is implemented in a single semiconductor chip (paragraph 78).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the chip packages of Djordjev et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the chip packages of Djordjev et al. because one of ordinary skill in the art would recognize that the use of a single or multiple chip packages would work equally as well and are a matter of cost and design choice.
In regard to claims 7, 25 and 49, Djordjev et al. teach wherein the electronic circuit is implemented in at least two semiconductor chips, wherein a first semiconductor chip comprises the first circuit and a second semiconductor chip comprises the second circuit (paragraph 78, Djordjev et al. teach drivers can share a single chip or have separate chips).
	In regard to claims 8, 26 and 50, Cho et al. and Djordjev et al. teach all the elements of claims 8 except wherein the first semiconductor chip further comprises at least a part of the control circuit and the second semiconductor chip further comprises the switch circuit (Djordjev et al. teach different chips for different circuits but not this specific arrangement).
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. and Djordjev et al. with separate chips for the control circuit and switch circuit.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. and Djordjev et al. with separate chips for the control circuit and switch circuit because one of .
Claims 15, 33, 41 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Hoyos et al. (US 2016/0232401).
In regard to claim 15, 33, 41 and 57, Cho et al. teach all the elements of claim 15 except a remapping operation.
Hoyos et al. teach a remapping operation (paragraph 109).
The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the remapping operation of Hoyos et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the remapping operation of Hoyos et al. because it would improve feature extraction.
Claims 16, 34 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Uchida et al. (US 2021/0012082).
In regard to claim 16, 34 and 58 Cho et al. teach all the elements of claim 16 except wherein the fingerprint sensors comprise a plurality of optical fingerprint sensors distributed in the panel.
Uchida et al. teach wherein the fingerprint sensors comprise a plurality of optical fingerprint sensors distributed in the panel (figs. 3 and 4).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Cho et al. with the optical sensors of Uchida et al.  The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Cho et al. with the optical sensors of Uchida et al. because optical sensors would work equally as well as the sensors of Cho et al. and would provide predictable results.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623